DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objection is made to the drawings because figures 12-15 are unreadable: 
The figures primarily comprise display images for which contrast and/or definition of the images are insufficient for proper understanding.  The drawings should be replaced with line drawings or with images of sufficient contrast and definition.  
1.2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The drawings are objected to because figures 12-15 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitations “said corresponding plurality of meter identifiers and current readings” in lines 8-9, 11 and 15. For consistency within the limitations in the claims, Examiner suggests to change it to “said corresponding of meter identifiers and current readings”.
plurality corresponding current readings” in line 17. For consistency within the limitations in the claims, Examiner suggests to change it to “said corresponding current readings”.
Claims 2-7 are objected due to its/their dependency on objected claim 1.
Claim 5 recites the limitations “said corresponding plurality of meter identifiers and current readings” in lines 2-3. For consistency within the limitations in the claims, Examiner suggests to change it to “said corresponding of meter identifiers and current readings”.
Claim 8 recites the limitations “said corresponding plurality of meter identifiers and current readings” in lines 8-9, 11 and 14-15. For consistency within the limitations in the claims, Examiner suggests to change it to “said corresponding of meter identifiers and current readings”.
Claim 8 recites the limitations “said corresponding plurality corresponding current readings” in line 17. For consistency within the limitations in the claims, Examiner suggests to change it to “said corresponding current readings”.
Claims 9-14 are objected due to its/their dependency on objected claim 8.
Claim 12 recites the limitations “said corresponding plurality of meter identifiers and current readings” in lines 2-3. For consistency within the limitations in the claims, Examiner suggests to change it to “said corresponding of meter identifiers and current readings”.
Claim 15 recites the limitations “the corresponding plurality of meter identifiers and current readings” in lines 7-9 and 11-12. For consistency within the limitations in the claims, Examiner suggests to change it to “the corresponding of meter identifiers and current readings”.
Claim 15 recites the limitations “the corresponding plurality corresponding current readings” in line 13-14. For consistency within the limitations in the claims, Examiner suggests to change it to “the corresponding current readings”.
Claims 16-20 are objected due to its/their dependency on objected claim 15.
Claim 19 recites the limitations “the corresponding plurality of meter identifiers and current readings” in lines 2-3. For consistency within the limitations in the claims, Examiner suggests to change it to “the corresponding of meter identifiers and current readings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internet cloud" in lines 12 and 14.  There is insufficient antecedent basis for this limitation in the claim. Further, it is indefinite to which cloud of the internet is referring to? And is it the cloud that recovers the whole internet?.
Claims 2-7 are rejected as stated above because due to their dependency from claim 1. Claims 2-7 are also indefinite.
Claim 8 recites the limitation "the internet cloud" in lines 12 and 14.  There is insufficient antecedent basis for this limitation in the claim. Further, it is indefinite to which cloud of the internet is referring to? And is it the cloud that recovers the whole internet?.
Claims 9-14 are rejected as stated above because due to their dependency from claim 8. Claims 9-14 are also indefinite.
Claim 15 recites the limitation "the internet cloud" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Further, it is indefinite to which cloud of the internet is referring to? And is it the cloud that recovers the whole internet?.
Claims 16-20 are rejected as stated above because due to their dependency from claim 15. Claims 16-20 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 5, 8, 10, 12 ,15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US10119835B2) hereafter Carpenter, in view of Robinson et al. (US2016/0109262A1) hereafter Robinson, and further in view of Cornwall et al. (US2007/0211768A1) hereafter Cornwall.
Regarding claim 1, Carpenter discloses a system for detection and alert of energy resource outages, the system comprising:
a plurality of resource monitors (fig 2:204,208, col 3 ln 18-23: wherein the collectors 204 and 208 are technically equivalent to the resource monitors), each disposed within radio range of a corresponding plurality of resource meters (fig 2:202a-202b, 206a-206b, col 3 ln 3-11: wherein the meters 202 and 206 are technically equivalent to the resource meters) that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings (col 4 ln 18-33: Each of the meters 202 and 206 and collectors 204 and 208 is assigned an identifier (LAN ID) that uniquely identifies that meter or collector on its subnet/LAN.  In this embodiment, communication between nodes (i.e., the collectors and meters) and the operation center 216 is accomplished using the LAN ID), and wherein said each of said plurality of resource monitors is configured to transmit said one or more of said corresponding plurality of meter identifiers and current readings (col 3 ln 47-60, col 4 ln 34-41: The data collection server 212 collects meter data from the nodes (e.g., collectors 204 and 208) via the network 210 and stores the data in the meter repository 214.  The meter data includes metering information, such as energy consumption, load profile, demand, time of use (TOU), and may be used for billing and other purposes by a utility provider) over the internet cloud (col 3 ln 54-60: The data collection server 212 may be a specially programmed general purpose computing system and may communicate with collectors 204 and 208 via a network 210.  The network 210 may comprise any form of network, including a wireless network or a fixed-wire network, such as a local area network (LAN), a wide area network (WAN), the Internet); and
a resource server (fig 2:216, col 4 ln 1-12), operatively coupled to said plurality of resource monitors via the internet cloud (col 3 ln ), configured to receive said one or more of said corresponding plurality of meter identifiers and current readings from said each of said plurality of resource monitors (col 3 ln 47-60, col 4 ln 34-41: The data collection server 212 collects meter data from the nodes (e.g., collectors 204 and 208) via the network 210 and stores the data in the meter repository 214.  The meter data includes metering information, such as energy consumption, load profile, demand, time of use (TOU), and may be used for billing and other purposes by a utility provide).
Carpenter does not explicitly disclose the system comprising: each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings; and the resource server configured to employ said corresponding plurality of current readings to detect an outage within a geographic area, and configured to send alerts to a corresponding resource provider that correspond to said outage.
	Robinson discloses the system comprising: each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings (fig 3:310, par[0075], [0091], [0116]: Each periodic update received in operation 310 can take a variety of forms; in general, the update will include a meter reading, an identifier of the utility resource usage capture component from which the reading is obtained, and a health status of the utility resource capture component. Par[0085]: the water meter reading device 1000 is configured to operate with any water meter, the data received will often differ depending on which meter or device is connected to the water meter reading device 1000.  Therefore, the water meter reading device 1000 is configured to translate any data received into a standardized format.  The circuit board 1014 receives the data, decodes it, and transfers the standardized data to the satellite communications module 1002).
One of ordinary skill in the art would be aware of both the Carpenter and the Robinson references since both pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the feature of decoding as disclosed by Robinson to gain the functionality of providing a secure and reliable process of translating received data messages from meters into authenticated codewords in order to identify the corresponding meter with the associated consumption data.
Carpenter in view of Robinson does not explicitly disclose the system comprising: the resource server configured to employ said corresponding plurality of current readings to detect an outage within a geographic area, and configured to send alerts to a corresponding resource provider that correspond to said outage.
Cornwall discloses the system comprising: a resource server (fig 1:140, par[0033]: wherein the central control engine 140 is technically equivalent to the resource serve ) configured to employ said corresponding plurality of current readings to detect an outage within a geographic area (par[0034]: The central collection engine 140 may include (not shown) a web server, message processing component, storage database, external interfaces, and software that controls the processing, management, and distribution of data received from meters. The CCE 140 may institute further processing of the alarm messages as a group, such as eliminating redundant messages, matching alarm messages with restoration messages to eliminate transient events, and so on.  The CCEs may also add information from a Meter Data Management (MDM) 150 system or other identifying information (such as service address or transformer identification) to each alarm message. This information may identify the geographic location of the outage, the placement of the outage within a distribution hierarchy, and other identifying information related to the outage, the meter), and configured to send alerts to a corresponding resource provider that correspond to said outage (fig 1:160 & fig 3:330, par[0034], [0035]: The CCE 140 may send alarm messages to the MDM 150, which then adds the required information discussed above and sends the alarm messages and accompanying information directly to the OMS 160).
One of ordinary skill in the art would be aware of the Carpenter, Robinson and Cornwall references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the feature of detecting an outage as disclosed by Cornwall to gain the functionality of being able to generate spatial, frequency and temporal diversity in the identification and response of the outage event, providing the utility with a finer granularity picture of the outage shortly after the event occurs.

Regarding claim 3, Carpenter in view of Robinson and Cornwall discloses the system wherein said plurality of resource meters comprises advanced metering infrastructure (AMI) meters (Carpenter fig 1:104, col 1 ln 18-24, col 2 ln 40-44: The Advanced Metering Infrastructure (AMI) refers to a network of systems that measure, collect and analyze energy usage, and interact with advanced devices such as electricity meters, gas meters, heat meters, and water meters, through various communication media either on request (on-demand) or on pre-defined schedules).

Regarding claim 5, Carpenter in view of Robinson and Cornwall discloses the system wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server (Carpenter col 3 ln 47-53). 
Carpenter in view of Robinson and Cornwall discloses the system wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server periodically (col 3 ln 47-53).
Therefore, Carpenter in view of Robinson and Cornwall discloses the claimed invention except for the feature of transmitting at least every 30 seconds.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the feature of transmitting at least every 30 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 8, Carpenter discloses a system for detection and alert of energy resource outages, the system comprising:
a plurality of resource monitors (fig 2:204,208, col 3 ln 18-23: wherein the collectors 204 and 208 are technically equivalent to the resource monitors), each disposed within radio range of a corresponding plurality of resource meters (fig 2:202a-202b, 206a-206b, col 3 ln 3-11: wherein the meters 202 and 206 are technically equivalent to the resource meters) that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings (col 4 ln 18-33: Each of the meters 202 and 206 and collectors 204 and 208 is assigned an identifier (LAN ID) that uniquely identifies that meter or collector on its subnet/LAN.  In this embodiment, communication between nodes (i.e., the collectors and meters) and the operation center 216 is accomplished using the LAN ID), and wherein said each of said plurality of resource monitors is configured to transmit said one or more of said corresponding plurality of meter identifiers and current readings (col 3 ln 47-60, col 4 ln 34-41: The data collection server 212 collects meter data from the nodes (e.g., collectors 204 and 208) via the network 210 and stores the data in the meter repository 214.  The meter data includes metering information, such as energy consumption, load profile, demand, time of use (TOU), and may be used for billing and other purposes by a utility provider) over the internet cloud (col 3 ln 54-60: The data collection server 212 may be a specially programmed general purpose computing system and may communicate with collectors 204 and 208 via a network 210.  The network 210 may comprise any form of network, including a wireless network or a fixed-wire network, such as a local area network (LAN), a wide area network (WAN), the Internet); and
a resource server (fig 2:216, col 4 ln 1-12), operatively coupled to said plurality of resource monitors via the internet cloud (col 3 ln ), configured to receive said one or more of said corresponding plurality of meter identifiers and current readings from said each of said plurality of resource monitors (col 3 ln 47-60, col 4 ln 34-41: The data collection server 212 collects meter data from the nodes (e.g., collectors 204 and 208) via the network 210 and stores the data in the meter repository 214.  The meter data includes metering information, such as energy consumption, load profile, demand, time of use (TOU), and may be used for billing and other purposes by a utility provide).
Carpenter does not explicitly disclose the system comprising: each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings; and the resource server configured to employ said corresponding plurality of current readings to detect an outage within a geographic area, and configured to send alerts to a corresponding resource provider that correspond to said outage.
	Robinson discloses the system comprising: each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings (fig 3:310, par[0075], [0091], [0116]: Each periodic update received in operation 310 can take a variety of forms; in general, the update will include a meter reading, an identifier of the utility resource usage capture component from which the reading is obtained, and a health status of the utility resource capture component. Par[0085]: the water meter reading device 1000 is configured to operate with any water meter, the data received will often differ depending on which meter or device is connected to the water meter reading device 1000.  Therefore, the water meter reading device 1000 is configured to translate any data received into a standardized format.  The circuit board 1014 receives the data, decodes it, and transfers the standardized data to the satellite communications module 1002).
One of ordinary skill in the art would be aware of both the Carpenter and the Robinson references since both pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the feature of decoding as disclosed by Robinson to gain the functionality of providing a secure and reliable process of translating received data messages from meters into authenticated codewords in order to identify the corresponding meter with the associated consumption data.
Carpenter in view of Robinson does not explicitly disclose the system comprising: the resource server configured to employ said corresponding plurality of current readings to detect an outage within a geographic area, and configured to send alerts to a corresponding resource provider that correspond to said outage.
Cornwall discloses the system comprising: a resource server (fig 1:140, par[0033]: wherein the central control engine 140 is technically equivalent to the resource serve ) configured to employ said corresponding plurality of current readings to detect an outage within a geographic area (par[0034]: The central collection engine 140 may include (not shown) a web server, message processing component, storage database, external interfaces, and software that controls the processing, management, and distribution of data received from meters. The CCE 140 may institute further processing of the alarm messages as a group, such as eliminating redundant messages, matching alarm messages with restoration messages to eliminate transient events, and so on.  The CCEs may also add information from a Meter Data Management (MDM) 150 system or other identifying information (such as service address or transformer identification) to each alarm message. This information may identify the geographic location of the outage, the placement of the outage within a distribution hierarchy, and other identifying information related to the outage, the meter), and configured to send alerts to a corresponding resource provider that correspond to said outage (fig 1:160 & fig 3:330, par[0034], [0035]: The CCE 140 may send alarm messages to the MDM 150, which then adds the required information discussed above and sends the alarm messages and accompanying information directly to the OMS 160); and
a provider client device executing a web browser thereon (par[0049], [0050]), that receives and displays said alerts (fig 8A-8B, par[0051], [0052]: FIG. 8A, an example display 800 illustrating a report of outages is shown.  The report may show the number of outages 810, ID numbers for the devices (such as utility meters) 820 indicating an outage, the type of device or type of message received 830, the time of outage 840 (or time of outage determination), the duration of the outage 850, and other information 860, such as an address).
One of ordinary skill in the art would be aware of the Carpenter, Robinson and Cornwall references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the feature of detecting an outage as disclosed by Cornwall to gain the functionality of being able to generate spatial, frequency and temporal diversity in the identification and response of the outage event, providing the utility with a finer granularity picture of the outage shortly after the event occurs.

Regarding claim 10, Carpenter in view of Robinson and Cornwall discloses the system wherein said plurality of resource meters comprises advanced metering infrastructure (AMI) meters (Carpenter fig 1:104, col 1 ln 18-24, col 2 ln 40-44: The Advanced Metering Infrastructure (AMI) refers to a network of systems that measure, collect and analyze energy usage, and interact with advanced devices such as electricity meters, gas meters, heat meters, and water meters, through various communication media either on request (on-demand) or on pre-defined schedules).

Regarding claim 12, Carpenter in view of Robinson and Cornwall discloses the system wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server (Carpenter col 3 ln 47-53). 
Carpenter in view of Robinson and Cornwall discloses the system wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server periodically (col 3 ln 47-53).
Therefore, Carpenter in view of Robinson and Cornwall discloses the claimed invention except for the feature of transmitting at least every 30 seconds.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the feature of transmitting at least every 30 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 15, Carpenter discloses a method for detection and alert of energy resource outages, the method comprising:
via a plurality of resource monitors (fig 2:204,208, col 3 ln 18-23: wherein the collectors 204 and 208 are technically equivalent to the resource monitors), each disposed within radio range of a corresponding plurality of resource meters (fig 2:202a-202b, 206a-206b, col 3 ln 3-11: wherein the meters 202 and 206 are technically equivalent to the resource meters) that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings (col 4 ln 18-33: Each of the meters 202 and 206 and collectors 204 and 208 is assigned an identifier (LAN ID) that uniquely identifies that meter or collector on its subnet/LAN.  In this embodiment, communication between nodes (i.e., the collectors and meters) and the operation center 216 is accomplished using the LAN ID), and transmitting the one or more of the corresponding plurality of meter identifiers and current readings (col 3 ln 47-60, col 4 ln 34-41: The data collection server 212 collects meter data from the nodes (e.g., collectors 204 and 208) via the network 210 and stores the data in the meter repository 214.  The meter data includes metering information, such as energy consumption, load profile, demand, time of use (TOU), and may be used for billing and other purposes by a utility provider) over the internet cloud (col 3 ln 54-60: The data collection server 212 may be a specially programmed general purpose computing system and may communicate with collectors 204 and 208 via a network 210.  The network 210 may comprise any form of network, including a wireless network or a fixed-wire network, such as a local area network (LAN), a wide area network (WAN), the Internet); and
via a resource server (fig 2:216, col 4 ln 1-12), operatively coupled to said plurality of resource monitors via the internet cloud (col 3 ln ), receiving the one or more of the corresponding plurality of meter identifiers and current readings from said each of said plurality of resource monitors (col 3 ln 47-60, col 4 ln 34-41: The data collection server 212 collects meter data from the nodes (e.g., collectors 204 and 208) via the network 210 and stores the data in the meter repository 214.  The meter data includes metering information, such as energy consumption, load profile, demand, time of use (TOU), and may be used for billing and other purposes by a utility provide).
Carpenter does not explicitly disclose the method comprising: receiving and decoding one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings; and employing the corresponding plurality of current readings to detect an outage within a geographic area, and sending alerts to a corresponding resource provider that correspond to said outage.
	Robinson discloses the system comprising: receiving and decoding one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings (fig 3:310, par[0075], [0091], [0116]: Each periodic update received in operation 310 can take a variety of forms; in general, the update will include a meter reading, an identifier of the utility resource usage capture component from which the reading is obtained, and a health status of the utility resource capture component. Par[0085]: the water meter reading device 1000 is configured to operate with any water meter, the data received will often differ depending on which meter or device is connected to the water meter reading device 1000.  Therefore, the water meter reading device 1000 is configured to translate any data received into a standardized format.  The circuit board 1014 receives the data, decodes it, and transfers the standardized data to the satellite communications module 1002).
One of ordinary skill in the art would be aware of both the Carpenter and the Robinson references since both pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the feature of decoding as disclosed by Robinson to gain the functionality of providing a secure and reliable process of translating received data messages from meters into authenticated codewords in order to identify the corresponding meter with the associated consumption data.
Carpenter in view of Robinson does not explicitly disclose the method comprising: employing the corresponding plurality of current readings to detect an outage within a geographic area, and sending alerts to a corresponding resource provider that correspond to said outage.
Cornwall discloses the method comprising: a resource server (fig 1:140, par[0033]: wherein the central control engine 140 is technically equivalent to the resource serve ) configured to employ said corresponding plurality of current readings to detect an outage within a geographic area (par[0034]: The central collection engine 140 may include (not shown) a web server, message processing component, storage database, external interfaces, and software that controls the processing, management, and distribution of data received from meters. The CCE 140 may institute further processing of the alarm messages as a group, such as eliminating redundant messages, matching alarm messages with restoration messages to eliminate transient events, and so on.  The CCEs may also add information from a Meter Data Management (MDM) 150 system or other identifying information (such as service address or transformer identification) to each alarm message. This information may identify the geographic location of the outage, the placement of the outage within a distribution hierarchy, and other identifying information related to the outage, the meter), and configured to send alerts to a corresponding resource provider that correspond to said outage (fig 1:160 & fig 3:330, par[0034], [0035]: The CCE 140 may send alarm messages to the MDM 150, which then adds the required information discussed above and sends the alarm messages and accompanying information directly to the OMS 160).
One of ordinary skill in the art would be aware of the Carpenter, Robinson and Cornwall references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the feature of detecting an outage as disclosed by Cornwall to gain the functionality of being able to generate spatial, frequency and temporal diversity in the identification and response of the outage event, providing the utility with a finer granularity picture of the outage shortly after the event occurs.

Regarding claim 17, Carpenter in view of Robinson and Cornwall discloses the method wherein said plurality of resource meters comprises advanced metering infrastructure (AMI) meters (Carpenter fig 1:104, col 1 ln 18-24, col 2 ln 40-44: The Advanced Metering Infrastructure (AMI) refers to a network of systems that measure, collect and analyze energy usage, and interact with advanced devices such as electricity meters, gas meters, heat meters, and water meters, through various communication media either on request (on-demand) or on pre-defined schedules).

Regarding claim 19, Carpenter in view of Robinson and Cornwall discloses the method wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server (Carpenter col 3 ln 47-53). 
Carpenter in view of Robinson and Cornwall discloses the method wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server periodically (col 3 ln 47-53).
Therefore, Carpenter in view of Robinson and Cornwall discloses the claimed invention except for the feature of transmitting at least every 30 seconds.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the feature of transmitting at least every 30 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

2.	 Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Robinson and Cornwall, and further in view of Angelis (US2007/0183369A1).
Regarding claim 2, Carpenter in view of Robinson and Cornwall does not explicitly disclose the system wherein said plurality of resource meters comprises automatic meter reading (AMR) meters.
Angelis discloses the system wherein said plurality of resource meters comprises automatic meter reading (AMR) meters (fig 1:160, par[0023]: wherein the AMR devices are technically equivalent to the AMR meters).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Angelis references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the AMR meters as disclosed by Angelis to gain the functionality of providing increased efficiencies, outage detection, tamper notification and reduced labor cost as a result of automating reads compared to recording data via manual methods.

Regarding claim 9, Carpenter in view of Robinson and Cornwall does not explicitly disclose the system wherein said plurality of resource meters comprises automatic meter reading (AMR) meters.
Angelis discloses the system wherein said plurality of resource meters comprises automatic meter reading (AMR) meters (fig 1:160, par[0023]: wherein the AMR devices are technically equivalent to the AMR meters).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Angelis references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the AMR meters as disclosed by Angelis to gain the functionality of providing increased efficiencies, outage detection, tamper notification and reduced labor cost as a result of automating reads compared to recording data via manual methods.

Regarding claim 16, Carpenter in view of Robinson and Cornwall does not explicitly disclose the method wherein said plurality of resource meters comprises automatic meter reading (AMR) meters.
Angelis discloses the method wherein said plurality of resource meters comprises automatic meter reading (AMR) meters (fig 1:160, par[0023]: wherein the AMR devices are technically equivalent to the AMR meters).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Angelis references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the AMR meters as disclosed by Angelis to gain the functionality of providing increased efficiencies, outage detection, tamper notification and reduced labor cost as a result of automating reads compared to recording data via manual methods.

3.	 Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Robinson and Cornwall, in view Malagon et al. (US2020/0400461A1) hereafter Malagon, and further in view of Boaz (US7304587B2).
Regarding claim 4, Carpenter in view of Robinson and Cornwall does not explicitly disclose the system wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.
Malagon discloses the system wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals (par[004, [0005]) and wherein said tunable narrow band receiver is configured to scan frequency hopping meter transmission protocols.
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Malagon references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the narrow band receiver as disclosed by Malagon to gain the functionality of providing a hardware-efficient and energy-efficient solution to capture the usage data of a usage area using a narrowband RF receiver.
 Carpenter in view of Robinson, Cornwall and Malagon does not explicitly disclose said tunable narrow band receiver is configured to scan for fixed meter transmission protocols.
Boaz discloses said tunable narrow band receiver is configured to scan for fixed meter transmission protocols (col 14 lines 27-39, col 18 ln 28-36).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall, Malagon and Boaz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the fixed transmission protocol as disclosed by Malagon to gain the functionality of providing a prevention of the loss of data information due to noise and interference within the fixed transmission protocol.

Regarding claim 11, Carpenter in view of Robinson and Cornwall does not explicitly disclose the system wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.
Malagon discloses the system wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals (par[004, [0005]) and wherein said tunable narrow band receiver is configured to scan frequency hopping meter transmission protocols.
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Malagon references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the narrow band receiver as disclosed by Malagon to gain the functionality of providing a hardware-efficient and energy-efficient solution to capture the usage data of a usage area using a narrowband RF receiver.
 Carpenter in view of Robinson, Cornwall and Malagon does not explicitly disclose said tunable narrow band receiver is configured to scan for fixed meter transmission protocols.
Boaz discloses said tunable narrow band receiver is configured to scan for fixed meter transmission protocols (col 14 lines 27-39, col 18 ln 28-36).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall, Malagon and Boaz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the fixed transmission protocol as disclosed by Malagon to gain the functionality of providing a prevention of the loss of data information due to noise and interference within the fixed transmission protocol.

Regarding claim 18, Carpenter in view of Robinson and Cornwall does not explicitly disclose the method wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.
Malagon discloses the method wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals (par[004, [0005]) and wherein said tunable narrow band receiver is configured to scan frequency hopping meter transmission protocols.
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Malagon references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the narrow band receiver as disclosed by Malagon to gain the functionality of providing a hardware-efficient and energy-efficient solution to capture the usage data of a usage area using a narrowband RF receiver.
 Carpenter in view of Robinson, Cornwall and Malagon does not explicitly disclose said tunable narrow band receiver is configured to scan for fixed meter transmission protocols.
Boaz discloses said tunable narrow band receiver is configured to scan for fixed meter transmission protocols (col 14 lines 27-39, col 18 ln 28-36).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall, Malagon and Boaz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the fixed transmission protocol as disclosed by Malagon to gain the functionality of providing a prevention of the loss of data information due to noise and interference within the fixed transmission protocol.

4.	 Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Robinson and Cornwall, and further in view of Schwartz et al. (US2019/0186952A1) hereafter Schwartz.
Regarding claim 6, Carpenter in view of Robinson and Cornwall does not explicitly disclose the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline by a subset of said plurality of resource monitors that are online.
Schwartz discloses the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map .

Regarding claim 7, Carpenter in view of Robinson, Cornwall and Schwartz discloses the system wherein said alerts further comprise a display of said geographic area on an electronic map (Schwartz fig 2, par[0048]: FIG. 2 illustrates an example of a screenshot of a map 100 with visual indicia representing a compounded power state for a plurality of premises serviced by a power grid in a region of interest that could be output by the map system 71.  The map 100 includes a geographic region (e.g., with political boundaries)).

Regarding claim 13, Carpenter in view of Robinson and Cornwall does not explicitly disclose the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline by a subset of said plurality of resource monitors that are online.
Schwartz discloses the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map .

Regarding claim 14, Carpenter in view of Robinson, Cornwall and Schwartz discloses the system wherein said alerts further comprise a display of said geographic area on an electronic map (Schwartz fig 2, par[0048]: FIG. 2 illustrates an example of a screenshot of a map 100 with visual indicia representing a compounded power state for a plurality of premises serviced by a power grid in a region of interest that could be output by the map system 71.  The map 100 includes a geographic region (e.g., with political boundaries)).

Regarding claim 20, Carpenter in view of Robinson and Cornwall does not explicitly disclose the method wherein the alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein the polygon comprises a boundary of a subset of the corresponding plurality of resource meters that are deemed to be offline by a subset of said plurality of resource monitors that are online.
Schwartz discloses the method wherein the alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein the polygon comprises a boundary of a subset of the corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Carpenter, Robinson, Cornwall and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carpenter to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 15-19 of copending Application No. 16/812,721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the reference application recite a system/method to monitor resource meters and provide alerts, whereas the claims of the instant application are broader version of claim(s) 1-5, 8-12 and 15-19 of the reference application as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the reference application, and it would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to arrive to the broader claims as recited in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-pending Application 
16812721-“Co-1”
Instant Application
16/812,791
Claim 1: . A system for instantaneous resource monitoring and engagement, the system comprising: 

a resource server, coupled to the internet cloud, that monitors use of a resource, and that engages resource users when unusual patterns of resource consumption are detected, said resource server comprising: 

a meter reading processor, configured to communicate with a plurality of resource monitors that are each disposed within radio range of a corresponding plurality of resource meters, wherein said resource meters transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, and wherein said each of said plurality of resource monitors receives and decodes one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings, and wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings over the internet cloud, and wherein said meter reading processor creates and updates a corresponding plurality of records in a resource database that indicate resource consumption of corresponding facilities; and 


an engagement processor, that causes alerts to be transmitted to one or more client devices based on analyses of corresponding resource consumption, wherein said alerts notify corresponding users of said unusual patterns of resource consumption.
Claim 1: A system for detection and alert of energy resource outages, the system comprising: 








a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, wherein said each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings, and wherein said each of said plurality of resource monitors is configured to transmit said one or more of said corresponding plurality of meter identifiers and current readings over the internet cloud; and








a resource server, operatively coupled to said plurality of resource monitors via the internet cloud, configured to receive said one or more of said corresponding plurality of meter identifiers and current readings from said each of said plurality of resource monitors, and configured to employ said corresponding plurality of current readings to detect an outage within a geographic area, and configured to send alerts to a corresponding resource provider that correspond to said outage. 
Claim 2: The system as recited in claim 1, wherein said plurality of resource meters comprises automatic meter reading (AMR) meters.
Claim 2: The system as recited in claim 1, wherein said plurality of resource meters comprises automatic meter reading (AMR) meters. 
Claim 3: The system as recited in claim 1, wherein said plurality of resource meters comprises advanced metering infrastructure (AMI) meters.  
Claim 3: The system as recited in claim 1, wherein said plurality of resource meters comprises advanced metering infrastructure (AMI) meters.
Claim 4: The system as recited in claim 1, wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.  
Claim 4: The system as recited in claim 1, wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols. 
Claim 5: The system as recited in claim 1, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least every 30 seconds.  
Claim 5: The system as recited in claim 1, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least every 30 seconds.
Claim 8.  A system for instantaneous resource monitoring and engagement, the system comprising: 


a resource server, coupled to the internet cloud, that monitors use of a resource, and that engages resource users when unusual patterns of 
resource consumption are detected, 












said resource server comprising: a meter reading processor, configured to communicate with a plurality of resource monitors that are each disposed within radio range of a corresponding plurality 
of resource meters, wherein said resource meters transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, and wherein said each of said plurality of resource monitors receives and decodes one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings, and wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings over the 
internet cloud, and wherein said meter reading processor creates and updates a corresponding plurality of records in a resource database that indicate resource consumption of corresponding facilities;  a disaggregation processor, configured to analyze said plurality of records to distinguish between normal and abnormal usage patterns by said corresponding facilities, and to detect said unusual patterns of resource consumption;  and an engagement processor,  that causes alerts to be transmitted to one or more client devices based on 
analyses of corresponding resource consumption, wherein said alerts notify  corresponding users of said unusual patterns of resource consumption.
Claim 8.  A system for detection and alert of energy resource outages, the system 
comprising: 

a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, wherein said each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings, and wherein said each of said plurality of resource monitors is configured to transmit said one or more of said 
corresponding plurality of meter identifiers and current readings over the internet cloud;  



a resource server, operatively coupled to said plurality of resource monitors via the internet cloud, configured to receive said one or more of said corresponding plurality of meter identifiers and current readings from said each of said plurality of resource monitors, and configured to employ 
said corresponding plurality of current readings to detect an outage within a geographic area, and configured to send alerts to a corresponding resource 
provider that correspond to said outage;  and a provider client device executing a web browser thereon, that receives and displays said alerts.
Claim 9.  The system as recited in claim 8, wherein said plurality of resource meters comprises automatic meter reading (AMR) meters.
Claim 9.  The system as recited in claim 8, wherein said plurality of resource meters 
comprises automatic meter reading (AMR) meters.
Claim 10.  The system as recited in claim 8, wherein said plurality of resource meters comprises advanced metering infrastructure (AMI) meters.
Claim 10.  The system as recited in claim 8, wherein said plurality of resource 
meters comprises advanced metering infrastructure (AMI) meters.
Claim 11.  The system as recited in claim 8, wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified 
narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is 
configured to scan for both fixed and frequency hopping meter transmission protocols.
Claim 11.  The system as recited in claim 8, wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.
Claim 12.  The system as recited in claim 8, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least every 30 seconds.
Claim 12.  The system as recited in claim 8, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least every 30 seconds.
Claim 15: A method for instantaneous resource monitoring and engagement, the method comprising: 

monitoring use of a resource, said monitoring comprising:  DOCKET: CL.010943 communicating with a plurality of resource monitors that are each disposed within radio range of a corresponding plurality of resource meters, wherein the resource meters transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, and wherein the each of the plurality of resource monitors receives and decodes one or more of the corresponding radio signals to obtain one or more of the corresponding plurality of meter identifiers and current readings, and wherein the each of the plurality of resource monitors transmits the one or more of the corresponding plurality of meter identifiers and current readings over the internet cloud; 

creating and updating a corresponding plurality of records in a resource database that indicate resource consumption of corresponding facilities; and transmitting alerts to one or more client devices based on analyses of corresponding resource consumption, wherein the alerts notify corresponding users of the unusual patterns of resource consumption.
Claim 15 A method for detection and alert of energy resource outages, the method comprising: 


via a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, receiving and decoding one or more of the corresponding radio signals to obtain one or more of the corresponding plurality of meter identifiers and current readings, and transmitting the one or more of the corresponding plurality of meter identifiers and current readings over the internet cloud; and 






via a resource server, receiving the one or more 
of the corresponding plurality of meter identifiers and current readings from the each of the plurality of resource monitors, and employing the corresponding plurality of current readings to detect an outage within a geographic area, and sending alerts to a corresponding resource provider that correspond to the outage. 
Claim 16: The method as recited in claim 15, wherein the plurality of resource meters comprises automatic meter reading (AMR) meters.  
Claim 16: The method as recited in claim 15, wherein the plurality of resource meters comprises automatic meter reading (AMR) meters. 
Claim 17: The method as recited in claim 15, wherein the plurality of resource meters comprises advanced metering infrastructure (AMI) meters.  
Claim 17: The method as recited in claim 15, wherein the plurality of resource meters comprises advanced metering infrastructure (AMI) meters. 
Claim 18: The method as recited in claim 15, wherein the each of the plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect the decode the one or more of the corresponding radio signals, and wherein the tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.  
Claim 18: The method as recited in claim 15, wherein the each of the plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect the decode the one or more of the corresponding radio signals, and wherein the tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.
Claim 19: The method as recited in claim 15, wherein the each of the plurality of resource monitors transmits the one or more of the corresponding plurality of meter identifiers and current readings to the resource server at least every 30 seconds.
Claim 19: The method as recited in claim 15, wherein the each of the plurality of resource monitors transmits the one or more of the corresponding plurality of meter identifiers and current readings to the resource server at least every 30 seconds.


2.	Claims 6-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable of Co-1 in view of Schwartz et al. (US2019/0186952A1) hereafter Schwartz.	
Regarding claim 6, Co-1 does not explicitly disclose the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline by a subset of said plurality of resource monitors that are online.
Schwartz discloses the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Co-1 and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map .

Regarding claim 7, Co-1 in view of Schwartz discloses the system wherein said alerts further comprise a display of said geographic area on an electronic map (Schwartz fig 2, par[0048]: FIG. 2 illustrates an example of a screenshot of a map 100 with visual indicia representing a compounded power state for a plurality of premises serviced by a power grid in a region of interest that could be output by the map system 71.  The map 100 includes a geographic region (e.g., with political boundaries)).

Regarding claim 8, Co-1 does not explicitly disclose a provider client device executing a web browser thereon, that receives and displays said alerts.
Schwartz discloses a provider client device executing a web browser thereon, that receives and displays said alerts (Schwartz fig 2, par[0048], [0049], [0050]: FIG. 2 illustrates an example of a screenshot of a map 100 with visual indicia representing a compounded power state for a plurality of premises serviced by a power grid in a region of interest that could be output by the map system 71.  The map 100 includes a geographic region (e.g., with political boundaries)).
One of ordinary skill in the art would be aware of the Co-1 and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the display feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map .

Regarding claim 13, Co-1 in view of Schwartz discloses the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Co-1 and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map .

Regarding claim 14, Co-1 in view of Schwartz discloses the system wherein said alerts further comprise a display of said geographic area on an electronic map (Schwartz fig 2, par[0048]: FIG. 2 illustrates an example of a screenshot of a map 100 with visual indicia representing a compounded power state for a plurality of premises serviced by a power grid in a region of interest that could be output by the map system 71.  The map 100 includes a geographic region (e.g., with political boundaries)).

Regarding claim 20, Co-1 does not explicitly disclose the method wherein the alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein the polygon comprises a boundary of a subset of the corresponding plurality of resource meters that are deemed to be offline by a subset of said plurality of resource monitors that are online.
Schwartz discloses the method wherein the alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein the polygon comprises a boundary of a subset of the corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Co-1 and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map.

3.	Claims 1-5, 8-12 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 8-12 and 15-19 are of copending Application No. 16/812,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the reference application recite a system/method to monitor resource meters and provide alerts, whereas the claims of the instant application are broader version of claim(s) 1-5, 8-12 and 15-19 of the reference application as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the reference application, and it would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to arrive to the broader claims as recited in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-Pending Application
16/812,666 - “Co-1”
Instant Application
Claim 1: A system for instantaneous resource monitoring and engagement, the system comprising: 

a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, wherein said each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings, and wherein said each of said plurality of resource monitors is configured to transmit said one or more of said corresponding plurality of meter identifiers and current readings over the internet cloud; and 

a resource server, operatively coupled to said plurality of resource monitors via the internet cloud, configured to receive said one or more of said corresponding plurality of meter identifiers and current readings from said each of said plurality of resource monitors, and configured to employ said corresponding plurality of current readings to detect unusual patterns of resource consumption, and configured to send alerts that correspond to said unusual patterns of resource consumption.  
Claim 1: A system for detection and alert of energy resource outages, the system comprising: 

a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, wherein said each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings, and wherein said each of said plurality of resource monitors is configured to transmit said one or more of said corresponding plurality of meter identifiers and current readings over the internet cloud; and

a resource server, operatively coupled to said plurality of resource monitors via the internet cloud, configured to receive said one or more of said corresponding plurality of meter identifiers and current readings from said each of said plurality of resource monitors, and configured to employ said corresponding plurality of current readings to detect an outage within a geographic area, and configured to send alerts to a corresponding resource provider that correspond to said outage. 
Claim 2: The system as recited in claim 1, wherein said plurality of resource meters comprises automatic meter reading (AMR) meters.
Claim 2: The system as recited in claim 1, wherein said plurality of resource meters comprises automatic meter reading (AMR) meters. 
Claim 3: The system as recited in claim 1, wherein said plurality of resource meters comprises advanced metering infrastructure (AMI) meters.  
Claim 3: The system as recited in claim 1, wherein said plurality of resource meters comprises advanced metering infrastructure (AMI) meters.
Claim 4: The system as recited in claim 1, wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.  
Claim 4: The system as recited in claim 1, wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols. 
Claim 5: The system as recited in claim 1, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least every 30 seconds.  
Claim 5: The system as recited in claim 1, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least every 30 seconds.
Claim 8.  A system for instantaneous resource monitoring and engagement, the system comprising: 


a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding 
radio signals indicative of corresponding meter identifiers and current readings, wherein said each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter 
identifiers and current readings, and wherein said each of said plurality of resource monitors is configured to transmit said one or more of said 
corresponding plurality of meter identifiers and current readings over the internet cloud; 


 a resource server, operatively coupled to said plurality of resource monitors via the internet cloud, configured to receive said one or more of said corresponding plurality of meter identifiers and current readings from each of said plurality of resource monitors, and configured to employ said 
corresponding plurality of current readings to detect unusual patterns of resource consumption, and configured to send alerts that correspond to said 
unusual patterns of resource consumption;  and a plurality of user client devices, each configured to execute a client application program that 
commissions at least one of said plurality of resource monitors onto a corresponding WIFI network, thereby providing connectivity to said resource 
server via the internet cloud.
Claim 8.  A system for detection and alert of energy resource outages, the system 
comprising: 

a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, wherein said each of said plurality of resource monitors is configured to receive and decode one or more of said corresponding radio signals to obtain one or more of said corresponding plurality of meter identifiers and current readings, and wherein said each of said plurality of resource monitors is configured to transmit said one or more of said 
corresponding plurality of meter identifiers and current readings over the internet cloud;  



a resource server, operatively coupled to said plurality of resource monitors via the internet cloud, configured to receive said one or more of said corresponding plurality of meter identifiers and current readings from said each of said plurality of resource monitors, and configured to employ 
said corresponding plurality of current readings to detect an outage within a geographic area, and configured to send alerts to a corresponding resource 
provider that correspond to said outage;  and a provider client device executing a web browser thereon, that receives and displays said alerts.
Claim 9.  The system as recited in claim 8, wherein said plurality of resource meters 
comprises automatic meter reading (AMR) meters.
Claim 9.  The system as recited in claim 8, wherein said plurality of resource meters 
comprises automatic meter reading (AMR) meters.
Claim 10.  The system as recited in claim 8, wherein said plurality of resource 
meters comprises advanced metering infrastructure (AMI) meters.
Claim 10.  The system as recited in claim 8, wherein said plurality of resource 
meters comprises advanced metering infrastructure (AMI) meters.
Claim 11.  The system as recited in claim 8, wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.
Claim 11.  The system as recited in claim 8, wherein said each of said plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect said decode said one or more of said corresponding radio signals, and wherein said tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.
Claim 12.  The system as recited in claim 8, wherein said each of said plurality of 
resource monitors transmits said one or more of said corresponding plurality of 
meter identifiers and current readings to said resource server at least every 
30 seconds.
Claim 12.  The system as recited in claim 8, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least every 30 seconds.
Claim 15: A method for instantaneous resource monitoring and engagement, the method comprising: 

via a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, receiving and decoding one or more of the corresponding radio signals to obtain one or more of the corresponding plurality of meter identifiers and current readings, and transmitting the one or more of the corresponding plurality of meter identifiers and current readings over the internet cloud; and 

via a resource server, receiving the one or more of the corresponding plurality of meter identifiers and current readings from the each of the plurality of resource monitors, and employing the corresponding plurality of current readings to detect unusual patterns of resource consumption, and sending alerts that correspond to the unusual patterns of resource consumption. 
Claim 15 A method for detection and alert of energy resource outages, the method comprising: 

via a plurality of resource monitors, each disposed within radio range of a corresponding plurality of resource meters that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, receiving and decoding one or more of the corresponding radio signals to obtain one or more of the corresponding plurality of meter identifiers and current readings, and transmitting the one or more of the corresponding plurality of meter identifiers and current readings over the internet cloud; and 

via a resource server, receiving the one or more 
of the corresponding plurality of meter identifiers and current readings from the each of the plurality of resource monitors, and employing the corresponding plurality of current readings to detect an outage within a geographic area, and sending alerts to a corresponding resource provider that correspond to the outage. 
Claim 16: The method as recited in claim 15, wherein the plurality of resource meters comprises automatic meter reading (AMR) meters.  
Claim 16: The method as recited in claim 15, wherein the plurality of resource meters comprises automatic meter reading (AMR) meters. 
Claim 17: The method as recited in claim 15, wherein the plurality of resource meters comprises advanced metering infrastructure (AMI) meters.  
Claim 17: The method as recited in claim 15, wherein the plurality of resource meters comprises advanced metering infrastructure (AMI) meters. 
Claim 18: The method as recited in claim 15, wherein the each of the plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect the decode the one or more of the corresponding radio signals, and wherein the tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.  
Claim 18: The method as recited in claim 15, wherein the each of the plurality of resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to detect the decode the one or more of the corresponding radio signals, and wherein the tunable narrow band receiver is configured to scan for both fixed and frequency hopping meter transmission protocols.
Claim 19: The method as recited in claim 15, wherein the each of the plurality of resource monitors transmits the one or more of the corresponding plurality of meter identifiers and current readings to the resource server at least every 30 seconds.
Claim 19: The method as recited in claim 15, wherein the each of the plurality of resource monitors transmits the one or more of the corresponding plurality of meter identifiers and current readings to the resource server at least every 30 seconds.


4.	Claims 6-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable of Co-1 in view of Schwartz et al. (US2019/0186952A1) hereafter Schwartz.	
Regarding claim 6, Co-1 does not explicitly disclose the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline by a subset of said plurality of resource monitors that are online.
Schwartz discloses the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Co-1 and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map .

Regarding claim 7, Co-1 in view of Schwartz discloses the system wherein said alerts further comprise a display of said geographic area on an electronic map (Schwartz fig 2, par[0048]: FIG. 2 illustrates an example of a screenshot of a map 100 with visual indicia representing a compounded power state for a plurality of premises serviced by a power grid in a region of interest that could be output by the map system 71.  The map 100 includes a geographic region (e.g., with political boundaries)).

Regarding claim 8, Co-1 does not explicitly disclose a provider client device executing a web browser thereon, that receives and displays said alerts.
Schwartz discloses a provider client device executing a web browser thereon, that receives and displays said alerts (Schwartz fig 2, par[0048], [0049], [0050]: FIG. 2 illustrates an example of a screenshot of a map 100 with visual indicia representing a compounded power state for a plurality of premises serviced by a power grid in a region of interest that could be output by the map system 71.  The map 100 includes a geographic region (e.g., with political boundaries)).
One of ordinary skill in the art would be aware of the Co-1 and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the display feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map .

Regarding claim 13, Co-1 in view of Schwartz discloses the system wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein said polygon comprises a boundary of a subset of said corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Co-1 and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map .

Regarding claim 14, Co-1 in view of Schwartz discloses the system wherein said alerts further comprise a display of said geographic area on an electronic map (Schwartz fig 2, par[0048]: FIG. 2 illustrates an example of a screenshot of a map 100 with visual indicia representing a compounded power state for a plurality of premises serviced by a power grid in a region of interest that could be output by the map system 71.  The map 100 includes a geographic region (e.g., with political boundaries)).

Regarding claim 20, Co-1 does not explicitly disclose the method wherein the alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein the polygon comprises a boundary of a subset of the corresponding plurality of resource meters that are deemed to be offline by a subset of said plurality of resource monitors that are online.
Schwartz discloses the method wherein the alerts comprise geographic coordinates of a polygon that defines said geographic area (fig 1:71, par[0047]: The map system 71 can cross-reference a unique identifier (e.g., IP address) and/or a logical position of each smart meter 64 with a civic address and/or geographical coordinates (e.g., latitude and longitudinal coordinates) to determine the geographical location of each premises 62 associated with each smart meter 64), and wherein the polygon comprises a boundary of a subset of the corresponding plurality of resource meters that are deemed to be offline (fig 2; par[0049] and fig 3:212; par[0070]: The map 100 includes visual indicia (e.g., hotspots) that represents areas within the boundaries 102 that have a particular power state.  For example, the map 100 includes a first color of dots (e.g., red dots) that each indicate a predetermined number of premises 62 that are without power. par[0027], [0033] :if a smart meter 64 of the particular premise 62 does not respond to a ping (e.g., timeout), it is presumed that the particular premises 62 is without power.) by a subset of said plurality of resource monitors that are online (fig 3:226, par[0070]; par[0026], [0027], [0033]: the smart meter monitor 74 can ping (e.g., a status check request) the smart meters 64 at each of the premises 62 for usage data.  In response to receipt of a ping, a given smart meter 64 provides the usage data to the smart meter monitor 74 via the utility network 68.  The usage data can indicate an input (incoming) voltage observed by the given smart meter 64, and consumption data that characterizes an amount of power (e.g., in kilowatts (kW)) consumed by the corresponding premises 62).
One of ordinary skill in the art would be aware of the Co-1 and Schwartz references since all pertain to the field of automated metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the map feature as disclosed by Schwartz to gain the functionality of providing a mapping system that outputs visual indicia (e.g., heat spots and/or icons) representing an outage status for a plurality of resource meters in the map.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Lazar (U.S. Patent # US 7,626,511 B2) disclosing an AMR transmitter and method for both narrow band and frequency hopping transmissions.
Miyake et al. (U.S. Patent Application Publication # US 2014/0295261 A1) disclosing an electrochemical device and method for suppressing deterioration of the electrochemical device.
Albert et al. (U.S. Patent Application Publication # US 2009/0225811 A1) disclosing remote wireless activation and communication.
Herzig (U.S. Patent Application Publication # US 2009/0112758 A1) disclosing systems and methods for measuring use of generated at-premises renewable power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685